Citation Nr: 0931259	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder, (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1964,, and from September 1965 to June 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2000 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this claim in January 2006.


FINDINGS OF FACT

1.  The Veteran's account of a personal assault in service is 
credible.  

2.  Medical personnel have essentially concluded the 
Veteran's post service behavior is consistent with symptoms 
of PTSD based on a personal assault.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the Veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Additionally, in the context of a PTSD claims based on 
personal assault, the Courts have imposed an exception to the 
holding in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that 
"[a]n opinion by a medical professional based on postservice 
examination of the veteran cannot be used to establish the 
occurrence of the stressor in service."  In Patton v. West, 
12 Vet. App. 272 (1999), the Court declared that this 
"categorical statement [was] made in the context of 
discussing PTSD diagnoses other than those arising from 
personal assault."  Id. at 380.  As such, when a Veteran 
makes a PTSD claim based on personal assault, an 
interpretation of behavior changes in relation to a medical 
diagnosis can establish the occurrence of the stressor in 
service.  Id.; see also Bradford v. Nicholson, 20 Vet. 
App. 200 (2006).  

The analysis may be stated briefly.  As indicated above the 
Veteran served on active duty from June 1960 to March 1964.  
During this service, the Veteran relays an account of being 
sexual assaulted by a Non-Commissioned Officer in Charge of 
the Air Police in May 1966, while stationed at George Air 
Force Base, California.  The Veteran further indicates that 
following this assault he was fearful of telling anyone and 
only found some solace in the fact that he was shipping out 
to Thailand in six weeks.  In connection with his service 
connection claim for PTSD, the Veteran also indicated that 
while working as part of the "abort team" a rocket was 
inadvertently fired resulting in the death of fellow 
servicemembers and civilians working on the base.  

Appropriate inquire with the U.S. Army and Joint Services 
Records Research Center (JSSRC) failed to confirm the 
Veteran's account of a misfired rocket.  Nevertheless, the 
Veteran has provided multiple statements from medical 
providers that have evaluated his behavior and indicated his 
current PTSD is related to his in service personal assault.  
Specifically, a July 2003 opinion from a VA physician 
concludes the Veteran has PTSD based on a personal assault, 
and he describes the Veteran's years working in foreign 
countries after service as symptomatic of his illness, where 
the Veteran tried to "run and escape."

Further, various statements from a Vet Center psychologist, 
indicates the Veteran exhibited symptoms over the years 
consistent with Post Traumatic Stress Disorder related to 
being sexually assaulted.  Under these circumstances, the 
statements of the medical professionals reasonably suffice to 
conclude the claimed stressor occurred in service.  Thus, the 
Veteran's diagnosis of PTSD linked to that stressor may be 
service connected.  


ORDER

Service connection for PTSD, is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


